DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim1 of U.S. Patent No. 11,271,069 in view of Zhang (U.S. Pub. No. 2018/0210576).
Current Application: 17/687,697
U.S. Patent No. 11,271,069
1. A display device, comprising: a base substrate including a display area and a non-display area positioned at a side of the display area;
1. A display device, comprising: a base substrate including a display area and a non-display area positioned at a side of the display area;
at least one transistor on the display area of the base substrate and conductive lines disposed on the non-display area of the base substrate;
at least one transistor in the display area of the base substrate and conductive lines in the non-display area of the base substrate;
at least one light-emitting element in the display area that is coupled to the at least one transistor;
at least one light-emitting element in the display area that is coupled to the at least one transistor;
an encapsulation layer covering the light-emitting element; a sensing electrode on the encapsulation layer and a sensing line on the encapsulation layer coupled to the sensing electrode; and
an encapsulation layer covering the light-emitting element; a sensing electrode on the encapsulation layer and a sensing line on the encapsulation layer coupled to the sensing electrode;
an align mark on the encapsulation layer disposed adjacent to the conductive lines by a distance less than a pitch by which the conductive lines are spaced apart from each other.
an align mark on the encapsulation layer*


	Please note the comparison above between claims 1 of the current application and the U.S. Patent No. 11,271,069, wherein the two claims differ only in that the current application additionally recites the following limitation:
“An align mark on the encapsulation layer disposed adjacent to the conductive lines by a distance less than a pitch by which the conductive lines are spaced apart from each other.” to which the U.S. Patent No. 11,271,069 does not teach. 
	The prior art reference of Zhang (U.S. Pub. No. 2018/0210576) reads on these additionally recited limitation, wherein Zhang teaches An align mark (81) disposed adjacent to the conductive lines (the aligned mark 81 is located next to the conductive lines 1 and 2, Fig. 3) by a distance less than a pitch by which the conductive lines are spaced apart from each other (the align mark 81 is arranged next to the conductive lines 1 and 2 by a distance less than a distance from left side of one pad of the conductive line to the left side of adjacent conductive electrode pad).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gwon (U.S. Pub. No. 2019/0131572) in view of Park (U.S. Pub. No. 2010/0245271), and further in view of Zhang (U.S. Pub. No. 2018/0210576).
As to claim 1, Gwon teaches a display device (100), comprising: 
a base substrate (111, Fig. 6) including a display area (display area DA) and a non-display area (non-display area NDA) positioned at a side of the display area (the non-display area NDA is located on a side of display area DA, Fig. 6, also as can be seen in Fig. 4, the non-display area NDA is surrounding the display area DA); 
at least one transistor (210) on the display area of the base substrate (transistor 210 is arranged in the display area DA of substrate 111) and conductive lines (conductive lines D1-Dm and S1-Sn are arranged outside of the display area 110 having pixels P, Fig. 2) disposed on the non-display area of the base substrate (Fig. 6, the data lines D1 and D2 are arranged in the non-display area NDA having a substrate base 111); 
at least one light-emitting element (250) in the display area (DA) that is coupled to the at least one transistor (the light emitting element 250 has several components including a first electrode 251, which is connected to the switch 210 via the source electrode 213); 
an encapsulation layer (300) covering the light-emitting element (the encapsulation film 300 covers the light emitting element 250); 
a sensing electrode (TE1 and TE2) on the encapsulation layer (sensor electrodes TE1 and TE2 that are arranged perpendicular to one another (Fig. 5) are arranged on the encapsulation layer 300 and more specifically on the second inorganic film 300) and a sensing line (TL1) on the encapsulation layer coupled to the sensing electrode (sensing line TL1 as can be seen in Fig. 6 is connected to the sensing electrode TE1 via a bridge electrode BE or attached to the TR1 electrode at the contact hole BVT); and 
Gwon does not teach an aligned mark,
Park teaches an align mark (430) on the encapsulation layer (the alignment marks 430 are arranged over the encapsulation substrate 200),
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the encapsulation layer and align mark of Park to the display device of Gwon so that the display apparatus can be precisely aligned with an exterior member such as a flexible printed circuit board and/or a touch screen panel, when the exterior member is coupled with the display apparatus, [0012], lines 1-6.
Gwon and Park do not teach a distance less than a pitch for the align mark,
Zhang teaches align mark (81) disposed adjacent to the conductive lines (the aligned mark 81 is located next to the conductive lines 1 and 2, Fig. 3) by a distance less than a pitch by which the conductive lines are spaced apart from each other (the align mark 81 is arranged next to the conductive lines 1 and 2 by a distance less than a distance from left side of one pad of the conductive line to the left side of adjacent conductive electrode pad).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the align mark of Zhang to the display device of Gwon as modified by Park because to solve the problem that the mark region of a conventional touch control substrate may affect the touch sensing effect, [0010], lines 3-5.

Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gwon (U.S. Pub. No. 2019/0131572) in view of Zhang (U.S. Pub. No. 2018/0210576).
As to claim 2, Gwon teaches an electronic device (100), comprising: 
a base substrate (111, Fig. 6) including a display area (display area DA) and a non-display area (non-display area NDA); 
a semiconductor pattern disposed on the base substrate in the display area (the thin film transistor layer 10 may include a semiconductor layer, which is arranged on the substrate 111 and it has a pattern as it is arranged on the display panel, paragraph [0159] of the current application mentions a semiconductor pattern or a semiconductor layer, therefore the semiconductor layer of Gwon reads on the claim limitation); 
first conductive patterns (TE1) disposed on the semiconductor pattern (the touch sensing layer 40 includes bridge electrode BE and touch electrodes TE1 and TE2, [0092], wherein as can be seen in Fig. 3, the layer 40 is arranged on the semiconductor layer 10); 
a first insulating layer (410) disposed on the first conductive patterns (the insulating layer 410 is disposed on the side and bottom side of the TE1, which is the first conductive pattern, Fig. 9D); and second conductive patterns (TE2) disposed on the first insulating layer (the second conductive pattern TE2 is arranged on the top side of the insulating layer 410),
Gwon does not teach an align mark,
Zhang teaches the first conductive patterns or the second conductive patterns (Fig. 3, conductive patterns 1 or 2) include an align mark (As can be seen in Fig. 3, the first and second conductive patterns have an align mark 81), and wherein the align mark at least partially overlaps at least one conductive pattern among the first conductive patterns and the second conductive patterns (Fig. 4, the align mark partially overlaps the conductive electrode pad 5 of the first conductive pattern 1).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the align mark of Zhang to the display device of Gwon because to solve the problem that the mark region of a conventional touch control substrate may affect the touch sensing effect, [0010], lines 3-5.
As to claim 3, Gwon teaches the electronic device of claim 2,
Gwon does not teach an align mark,
Zhang teaches the align mark (81, Fig. 3) is included in the first conductive patterns (the align mark 81 is included in the first conductive pattern 1), and the align mark overlaps at least one of the second conductive patterns (Fig. 4, the align mark overlaps the electrode pad of the second conductive pattern 2).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the align mark of Zhang to the display device of Gwon because to solve the problem that the mark region of a conventional touch control substrate may affect the touch sensing effect, [0010], lines 3-5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bae (U.S. Pub. No. 2015/0103500) teaches an electronic device having align marks in non-display area.
Park (U.S. Pub. No. 2018/0269427) teaches a display device having alignment marks and a plan view of 
the pixel and display structure.
Song (U.S. Pub. No. 2018/0329552) teaches a display device and a plan view of the pixel.





Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGEMAN KARIMI whose telephone number is (571)270-1712. The examiner can normally be reached Monday-Friday; 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PEGEMAN KARIMI/           Primary Examiner, Art Unit 2691